DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 7, and 14 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 4/28/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species is withdrawn.  Claims 2, 8-9, 15, directed to non-elected embodiment no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  However, claims 3, 10, 16 directed to non-elected embodiment withdrawn from consideration because these claims do not require all the limitations of an allowable claim.  In particular these claims require that the topmost end of the protrusion is level or lower than the dielectric layer, which is contradictory with the term “protruding/protrusion” (which is an indefiniteness issue).
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 3, 10, and 16 directed to embodiment non-elected without traverse.  Accordingly, claims 3, 10, and 16 have been cancelled.

Allowable Subject Matter
Claims 1-2, 4-9, 11-15, 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not disclose or fairly suggest a method of making a semiconductor device with “forming a conductive via on the semiconductor die; forming a dielectric layer on the semiconductor die to cover the conductive via; polishing the dielectric layer and the conductive via in a single slurry until a protruding portion of the conductive via is formed, wherein the protruding portion has a tapered sidewall; and forming a redistribution wiring on the conductive via and a portion of the dielectric layer” along with other limitations of the claim.
Regarding claim 7, the prior art of record does not disclose or fairly suggest a method of making a semiconductor device with “forming a conductive via on a conductive pillar of a semiconductor die; forming a dielectric layer on the semiconductor die to cover the conductive via; polishing the dielectric layer and the conductive via in a single slurry until the conductive via is revealed, wherein a central region of the conductive via and a periphery region of the conductive via are polished, such that a protruding portion having a tapered sidewall is formed due to polishing selectivity; forming a redistribution wiring on the conductive via and a portion of the dielectric layer” along with other limitations of the claim.
Regarding claim 14, the prior art of record does not disclose or fairly suggest a method of making a semiconductor device with “forming a redistribution structure on the semiconductor die and the encapsulant, wherein forming the redistribution structure comprising: forming a conductive via on the semiconductor die; forming a dielectric layer on the semiconductor die and the encapsulant to cover the conductive via; polishing the dielectric layer and the conductive via in a single slurry until a pillar portion of the conductive via and a protruding portion of the conductive via protruding from the pillar portion are formed, wherein the protruding portion has a tapered sidewall; and forming a redistribution wiring on the conductive via and a portion of the dielectric layer” along with other limitations of the claim.
The closest prior art are Hung et al. (US 2015/0171006 A1), Yamaguchi (US 2005/0116324 A1), Yu et al. (US 5244534) (hereinafter referred to as Yu’534) and Yu et al. (US 2013/0037950 A1) (hereinafter referred to as Yu2013). 
Hung teaches a method of forming a semiconductor device (Figs. 4-12 of Hung).  The method includes encapsulating a die, and forming a conductive via on the die, and forming a redistribution wiring on the conductive via.  However, Hung does not teach the step of forming a dielectric layer on the die and the conductive via, and polishing with a single slurry. 
Yamaguchi teaches a method of forming a semiconductor device (see Fig. 3A-6 of Yamaguchi).  The method includes: forming a conductive via (28 in Fig. 4A of Yamaguchi) on a semiconductor die (chip 14); forming a dielectric layer (encapsulating layer 32 in Fig. 5A) on the semiconductor die to cover the conductive via (as shown in Fig. 5A); polishing the dielectric layer and the conductive via until a portion (as described in [0091] of Yamaguchi, the encapsulating layer 32 is polished to expose the top surface of the vias 28, as shown in Fig. 5A) of the conductive via is formed; and forming a redistribution wiring (34 in Fig. 5B) is formed on a portion of the dielectric layer (as shown in Fig. 5B of Yamaguchi). The step of polishing is done in a single step, so it is likely that a single slurry is used. However, it is not disclosed that this produces a protruding portion with tapered sidewall as required in the claims. 
Yu2013 teaches a method (method in Figs. 3-14 of Yu2013) of fabricating a semiconductor device (device in Fig. 2 of Yu2013), comprising: providing a semiconductor die (chip 1 in Fig. 3); forming a first redistribution circuit structure (TAVs 602 and redistribution layer 604 in Fig. 6) over the semiconductor die, comprising: forming a conductive via (TAVs 602 in Fig. 6) on the semiconductor die; forming a dielectric layer (108) on the semiconductor die; forming a redistribution wiring (redistribution layer 604 in Fig. 6) on the conductive via and a portion of the dielectric layer (as shown in Fig. 6 of Yu2013); mounting a semiconductor component (chips 2-3 in Fig. 8) over the first redistribution circuit structure, the semiconductor component and the semiconductor die being disposed at two opposite sides of the first redistribution circuit structure (as shown in Fig. 8 of Yu2013); and forming a second redistribution circuit structure (second redistribution layer 114 and TAVs 116 in Fig. 11) being electrically coupled to the first redistribution circuit structure, the semiconductor component being disposed between the first redistribution circuit structure and the second redistribution circuit structure (as shown in Fig. 11 of Yu2013).  However, Yu2013 does not disclose anything about the protruding portion with tapered sidewall formed by a single slurry.
Yu’534 teaches a CMP method to expose a top surface of a conductive via (top surface of via plug 14 in Fig. 1 of Yu’534).  Yu’534 discloses that a conventional CMP process typically yield a recessed plug (as shown in Fig. 2 of Yu’534), which is difficult to couple with subsequent layer of metallization (column 3 lines 43-45 of Yu’534).  In order to avoid this, Yu discloses a two-step CMP process – a first step is selective to the dielectric material (oxide 10 in Fig. 1) and removes a portion of the dielectric material to a level slightly below the level of the top surface of the conductive via (as seen in Fig. 4); a second step selective to the conductive via material and removes a desired amount of conductive material (column 3 lines 47-57 of Yu’534).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Primary Examiner, Art Unit 2822